    Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 1 of 15 PageID #:4006




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LOLITA C.,                                           )
                                                     )
                Plaintiff,                           )
                                                     )           No. 17-cv-02949
        v.                                           )
                                                     )           Judge Andrea R. Wood
KILOLO KIJAKAZI,                                     )
Acting Commissioner of Social Security,              )
                                                     )
                Defendant.                           )

                             MEMORANDUM OPINION AND ORDER

        This is a Social Security disability appeal from an adverse decision by an Administrative

Law Judge (“ALJ”). See 42 U.S.C. § 405(g). Plaintiff Lolita C. suffers from impairments

including rheumatoid arthritis, hyperthyroidism, and depressive disorder. She seeks review of the

final decision of the Commissioner of Social Security (“Commissioner”) denying her application

for disability insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act, 42 U.S.C. §§ 416(i), 423, 1381–1383f. 1 Plaintiff has filed a brief in support

of reversing or remanding the Commissioner’s decision, and the Commissioner has responded.

(Dkt. Nos. 15, 19.) Plaintiff contends that she is disabled because of the extreme pain caused by

her rheumatoid arthritis and asks the Court to consider additional medical records as evidence.

Because substantial evidence supports the denial of Plaintiff’s application and because Plaintiff

has not identified new material evidence that might have changed the Commissioner’s decision,

the Court affirms the Commissioner’s decision.


1
 Kilolo Kijakazi has succeeded Andrew Saul as Acting Commissioner of the Social Security
Administration and is therefore substituted as the named defendant. See Fed. R. Civ. P. 25(d).
   Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 2 of 15 PageID #:4007




                                          BACKGROUND

       In February 2013, Plaintiff filed two applications: one for disability insurance benefits

(alleging an onset date of August 10, 2009) and one for supplemental security income (alleging an

onset date of December 31, 2012). (Admin R. (“A.R.”) 191–92, 194–200.) In those initial

applications, Plaintiff listed several impairments that limited her ability to work, including

hepatitis C, hyperthyroidism, rheumatoid arthritis, and depression. (Id. at 238.) She later amended

her alleged onset date to April 21, 2014 because she worked as a part-time certified nursing

assistant until April 20, 2014. (Id. at 39–40.) Plaintiff was insured under the Social Security Act

through December 31, 2016. (Id. at 19.)

       The Social Security Administration initially denied Plaintiff’s application in August 2013

and denied the application again on reconsideration in March 2014. (Id. at 70–91, 94–123.)

Plaintiff had a hearing before an ALJ on July 17, 2015. (Id. at 35–69.) In October 2015, the ALJ

issued a written opinion concluding that Plaintiff was not disabled at the relevant time. (Id. at 17–

28.) Plaintiff’s request for review was denied by the Social Security Administration Appeals

Council in February 2017. (Id. at 1–6.) Having exhausted her administrative appeals, Plaintiff

filed the present complaint.

       I.      Plaintiff’s Testimony

       The following facts are drawn from Plaintiff’s testimony at the July 2015 administrative

hearing. Plaintiff was 49 years old at the time of the hearing. (Id. at 40–41.) From May 2013 to

April 2014, she worked as a certified nursing assistant at a nursing home. (Id. at 42.) At first, she

worked full time, but she reduced her hours to part time—only eight to twenty-one hours per

week—by February 2014. (Id. at 42–43.) Over time, she became slower and less able to lift

certain residents, and needed help from other employees. (Id. at 43.) By April 2014, Plaintiff




                                                  2
   Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 3 of 15 PageID #:4008




could not stand on her feet for long periods of time—after twenty or thirty minutes, her back and

knees would hurt and she would become unable to climb stairs. (Id. at 44.) She described the pain

as a “seven or eight” on a scale of one to ten. (Id. at 45.) At the time of the hearing, Plaintiff

reported that she could only walk two to four blocks without issue. (Id.) She also reported

challenges with sitting—specifically, after thirty minutes sitting down, she would feel pinching or

a spasm in her back, her hands might swell, and her elbows might go out. (Id. at 46.) Previously,

Plaintiff also worked in medical billing, medical records, and data entry. (Id. at 59–60.) However,

she testified that she could no longer perform that work because she could no longer type

efficiently and because those jobs require employees to sit all day. (Id. at 61.)

        Plaintiff explained that she had good days when she could wash clothes, make her bed,

type, and engage in other tasks, and bad days when she could barely get out of bed and needed

help to get off of the toilet. (Id. at 53.) She attributed those problems to two diagnoses: first,

rheumatoid arthritis, and second, depression. (Id. at 56.) As an example of her current

impairments, Plaintiff explained that she had recently accompanied her cousin on a car trip from

Chicago to Atlanta, and then took a bus to return to Chicago. (Id. at 56–57.) During that trip, she

said her cousin had to pull over often because of Plaintiff’s impairments, causing the trip to take

around thirteen hours instead of the usual ten hours, and that the bus trip was “a mess” because

she needed to stand and walk up and down the bus aisle during the trip. (Id.)

        II.     Medical Evidence

        The administrative record includes 450 pages of medical records from numerous

providers. (Id. at 401–851.) The key records include (1) treatment records and an impairment

questionnaire from Dr. Serafin Chua, Plaintiff’s treating rheumatologist; (2) treatment records

from Dr. Paula Butler, her treating endocrinologist; (3) treatment records and an impairment




                                                   3
   Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 4 of 15 PageID #:4009




questionnaire from Mark Stolspart, a nurse practitioner; and (4) treatment records from Dr.

Viktoria Erhardt, who treated Plaintiff for depression.

       In August 2013, Dr. Chua examined Plaintiff. He noted that “there are still days when

[Plaintiff] is having a lot of joint pain” and assessed her as suffering from rheumatoid arthritis.

(Id. at 756.) He next examined her in October 2013, when Plaintiff reported that the joint pain in

her hands had gotten much better, although she had been suffering discomfort in her left elbow

and back for the preceding week. (Id. at 753.) Dr. Chua prescribed additional medications to

address Plaintiff’s back spasms. (Id. at 754.) He next saw Plaintiff in April 2014, when Plaintiff

reported additional joint pain and stiffness in her hands, back, and one of her knees. (Id. at 750.)

He observed a slightly decreased range of motion in Plaintiff’s shoulder, minimal tenderness in

her elbows and wrists, and crepitations (rattling or crackling sounds) in both knees. (Id. at 751.)

He noted that Plaintiff had not followed up in six months and advised her to follow up more

frequently. (Id.) Dr. Chua saw Plaintiff again in May 2014, when he observed that her joint pain

and achiness had improved, although she still complained of intermittent, mild discomfort in one

of her knees, her back, and her hips. (Id. at 747.) He observed only minimal tenderness in

Plaintiff’s wrists and noted that her condition had improved. (Id. at 748.)

       In July 2014, Dr. Chua completed a disability questionnaire in which he described

Plaintiff’s prognosis as “excellent.” (Id. at 765.) He did not assess the extent of her pain,

inflammation, and limitation of movement, instead referring to his notes (presumably, his

treatment notes). (Id.) However, he ascribed no limitations to Plaintiff in grasping, turning, or

twisting objects; in using fingers and hands for fine manipulation; and in using arms for reaching.

(Id. at 766.) When asked to estimate Plaintiff’s ability to sit or stand during a workday, he

responded only, “N/A.” (Id. at 769.) He responded the same way to the questionnaire’s question




                                                  4
    Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 5 of 15 PageID #:4010




of how many pounds Plaintiff could lift or carry and what emotional factors (like depression and

anxiety) affected her. (Id. at 770.) He concluded that Plaintiff’s pain, fatigue, and other symptoms

were only “seldom” severe enough to interfere with her attention and concentration, and that she

was capable of “moderate” work stress. (Id. at 770–71.) However, he also concluded that Plaintiff

would need to take breaks to rest or relieve pain at unpredictable intervals during an 8-hour

workday, although he could not predict the frequency of those breaks. (Id. at 771.) He noted that

her impairments were likely to produce “good days” and “bad days.” (Id.) He also concluded that

Plaintiff’s impairments would only require her to be absent from work less than once a month.

(Id.)

        Dr. Butler also saw Plaintiff during this period. She concluded that the prognosis for

Plaintiff’s hyperthyroidism was good; for example, in October 2013, she noted that Plaintiff was

euthyroid (her thyroid gland was functioning normally) and projected that over the next twelve-to-

eighteen months her hyperthyroidism “may resolve on its own.” (Id. at 635.) However, over a

period of about eighteen months, Dr. Butler observed various symptoms relating to swelling,

spasms, and pain. She observed that Plaintiff had swelling of her MCP joints (knuckles) in June

2013; pain in her back, left elbow, and fingers, and decreased range of motion in her left elbow

and swollen fingers in August 2013; “arthritic changes in her fingers” in October 2013; joint

swelling in February 2014; an increase in pain, including pain in wrists, fingers, knees, elbows,

and back, and swollen fingers in May 2014; and tiredness, difficulty in moving, back spasms, pain

in fingers, elbows, and knees, and swelling of MCP joints in January 2015. 2 (Id. at 635, 637–38,

641, 644, 647, 650.)


2
 The administrative record includes the first page of a disability impairment questionnaire completed by
Dr. Butler; however, it does not include the rest of the questionnaire. (A.R. 34, 760.) Plaintiff does not
appear to have supplemented the record to include the rest of the questionnaire.



                                                     5
   Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 6 of 15 PageID #:4011




       Nurse Practitioner Mark Stolspart also treated Plaintiff during this time. During a May

2014 visit, Plaintiff reported to Stolspart that she had stopped working because her work as a

certified nursing assistant was causing her too much pain. (Id. at 612.) Plaintiff elaborated that she

was unable to lift patients due to pain, that pain and swelling in her hands had limited her ability

to type or use a pen or pencil, and that her pain contributed to worsening depression. (Id.) She also

reported that she had recently fallen twice while getting out of her car and that she had started

using a cane. (Id.) Stolspart observed musculoskeletal tenderness, swelling and tenderness in

Plaintiff’s fingers, and back pain. (Id. at 615.) He provided a referral to physical therapy. (Id.)

       Over time, Stolspart authored multiple opinions regarding Plaintiff’s ability to work. In

November 2013, Stolspart wrote a letter clearing Plaintiff to return to work performing light duty,

although he noted that her rheumatoid arthritis and other conditions caused her significant pain.

(Id. at 506.) Six months later, in May 2014, Stolspart wrote another letter stating that Plaintiff had

difficulty standing, walking, and typing, and noting that she might not be able to work for up to

one year due to her conditions. (Id. at 632.) In March 2015, Stolspart completed a disability

impairment questionnaire, in which he concluded that Plaintiff could only perform a job in a

seated or standing position for an hour or less per day. (Id. at 762.) He opined that Plaintiff would

need to get up from a seated position to move around every hour and wait at least twenty minutes

before returning to a seated position. (Id.) He also opined that Plaintiff could only occasionally lift

0–5 pounds during the workday, and never more than five pounds. (Id.) Stolspart further

concluded that Plaintiff would need to take unscheduled breaks three or four times per day for at

least twenty minutes each and that she had impairments in grasping, turning, and testing objects,

using her hands and fingers for fine manipulations, and using her arms for reaching. (Id. at 763.)

He also stated that Plaintiff would be absent from work more than three times per month because




                                                  6
   Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 7 of 15 PageID #:4012




of her impairments and that her depression contributed to the severity of her symptoms. (Id. at

764.)

        Finally, Plaintiff completed an initial evaluation appointment on December 31, 2013 with

Dr. Viktoria Erhardt, who diagnosed her with depressive disorder and ascribed moderate

symptoms to her. (Id. at 781.) In a follow-up appointment the following month, Plaintiff was

prescribed Lexapro, an antidepressant. (Id. at 782.) In subsequent visits, Plaintiff reported

sluggish energy in February 2014, improved energy and sleep in March 2014, relative

improvement but low energy in May 2014, good sleep and decreased depression but low energy

in June 2014, increase in depressive symptoms and worsening condition but okay sleep and mood

in September 2014, some depressive symptoms but overall improvement in March 2015, and

“overall modest improvement” in June 2015. (Id. at 785, 788, 790, 793, 795, 797, 800.)

        III.   The ALJ’s Findings

        On October 29, 2015, the ALJ issued a written decision finding that Plaintiff was not

disabled between April 20, 2014 and the date of his decision. (Id. at 17–28.) The ALJ reached the

following conclusions. Plaintiff met the insured status requirements of the Social Security Act

through December 31, 2016 and had not engaged in substantial gainful activity since the alleged

onset date of her disability. (Id. at 19.) Plaintiff suffered the severe impairments of

hyperthyroidism, rheumatoid arthritis, mild L4-5 spondylosis, mild knee arthritis, and depressive

disorder pursuant to 20 C.F.R. §§ 404.1520(c), 416.920(c). (Id.) However, her impairments did

not meet or medically equal the criteria of any listing in 20 C.F.R. Part 404, Subpart P, Appendix

1. (Id. at 20.) The ALJ specifically considered Listings 1.02 (major joint dysfunction), 1.04 (back

impairment), and 9.00 (endocrine disorders). (Id.) The ALJ also concluded that the severity of

Plaintiff’s mental impairments did not meet or approximate the criteria of Listing 12.04 (affective




                                                  7
   Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 8 of 15 PageID #:4013




disorders). (Id.) The ALJ found no restrictions in activities of daily living, moderate difficulties in

social functioning, moderate difficulties in concentration, persistence, and pace, and no episodes

of decompensation of extended duration. (Id. at 20–21.)

        The ALJ then concluded that Plaintiff had the residual functional capacity (“RFC”) to

perform light work, with some exceptions. (Id. at 21.) Among other things, the ALJ found that

Plaintiff could only occasionally stoop, crouch, crawl, kneel, or balance; could only occasionally

climb ramps and stairs; could not constantly reach and handle; and could only perform simple

work not involving public contact. (Id.)

        The ALJ was not persuaded by Plaintiff’s testimony regarding her limitations. He noted

that through April 2014, Plaintiff drove 35 to40 minutes from her residence to two nursing homes

where she helped residents shower, dress, and participate in activities. (Id. at 22.) The ALJ also

noted that Plaintiff had amended her disability onset date to April 21, 2014, which he viewed as a

concession that Plaintiff could not sustain disability prior to that date. (Id. at 22, 39–40.) He

observed that Plaintiff now reported extreme restrictions, including that she could not perform a

sedentary job, that she needed a break after doing laundry for 30 to45 minutes, that she could not

open or twist a can or carry a pot of water, that she could not sit for more than thirty minutes

without experiencing pain, and that her depression made it nearly impossible to get out of bed on

“bad days.” (Id. at 22.) The ALJ concluded that Plaintiff’s testimony was not credible because of

the work she performed immediately before her date of amended onset, which required significant

functional capacity. (Id. at 23.)

        The ALJ also took issue with perceived inconsistencies in Plaintiff’s testimony. He

observed that she had traveled to Atlanta by car with her cousin because her cousin wanted

someone to travel with her and Plaintiff wanted to see Atlanta. (Id.) The ALJ concluded that if




                                                  8
   Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 9 of 15 PageID #:4014




Plaintiff really could not do sedentary work because she suffered pain every time she sat down for

more than thirty minutes, then she would not have voluntarily undergone a long car trip for

recreational purposes. (Id.)

       The ALJ noted, and Plaintiff did not rebut, that Plaintiff’s hyperthyroidism no longer

caused impairments sufficient for a finding of disability. (Id.) Instead, Plaintiff’s testimony and

the ALJ’s analysis focused on her rheumatoid arthritis. The ALJ reviewed treatment notes from

Dr. Chua, which (among other things) demonstrated that Plaintiff’s condition improved

significantly when she took certain medications. (Id. at 24.) Further, numerous physical

examinations of Plaintiff revealed normal walking and good range of motion, only slightly

reduced grip, mild arthritis, and mild spondylosis. (Id.) The ALJ also considered medical records

regarding Plaintiff’s depression, which included periods of improving and worsening depression,

but generally suggested only moderate symptoms. (Id. at 24–25.)

       Next, the ALJ weighed medical opinions from various providers. He gave significant

weight to Dr. Chua’s impairment assessment, which concluded that Plaintiff’s rheumatoid arthritis

only caused moderate impairments. (Id. at 25.) But he gave only minimal weight to Stolspart’s

impairment questionnaire. The ALJ noted that Stolspart, as a nurse practitioner, was not a

medically qualified source. (Id. at 26.) He found that the record was not consistent with the severe

impairments that Stolspart described. (Id.) The ALJ also concluded that Stolspart’s opinion was

inconsistent with the light to medium exertion work that Plaintiff performed before the amended

date of onset and that it was inconsistent with Dr. Chua’s opinion. (Id.) Ultimately, the ALJ chose

to credit Dr. Chua’s opinion, noting that Dr. Chua was the treating physician responsible for

addressing Plaintiff’s rheumatoid arthritis and was familiar with Plaintiff’s condition before and

after she began treatment. (Id.) Finally, the ALJ stated that he gave “some weight” to the opinion




                                                  9
  Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 10 of 15 PageID #:4015




of state agency medical consultants who previously determined that Plaintiff was not disabled,

although he differed from their opinion by concluding that Plaintiff did have a severe mental

health impairment based on new evidence. (Id.) Otherwise, the ALJ did not discuss the state

agency medical consultants’ opinions in any detail or explain how he used their testimony.

        In the end, the ALJ found that Plaintiff could not perform any of her past relevant work,

including as a certified nurse assistant, medical records clerk, medical billing clerk, or data entry

clerk, based on her RFC. (Id.) The ALJ then concluded that there were jobs in significant numbers

in the national economy that Plaintiff could perform—for instance, as a production assembler—

based on testimony from a vocational expert. (Id. at 26–27.) Because Plaintiff could make a

successful adjustment to other work that existed in significant numbers in the national economy,

the ALJ concluded that Plaintiff was not disabled. (Id. at 27.)

                                           DISCUSSION

       The Court reviews the ALJ’s disability determination to evaluate whether his stated

rationales were supported by “substantial evidence.” 42 U.S.C. § 405(g); see Shauger v. Astrue,

675 F.3d 690, 696 (7th Cir. 2012). Substantial evidence requires “more than a mere scintilla” and

is defined as “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). A reviewing court must conduct a

“critical review” of the evidence before affirming the Commissioner’s decision. Eichstadt v.

Astrue, 534 F.3d 663, 665 (7th Cir. 2008). Even when adequate record evidence exists to support

the Commissioner’s decision, it will not be affirmed if the ALJ does not “build an accurate and

logical bridge from the evidence to the conclusion.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir.

2008). The Court’s review is deferential, but the ALJ must consider certain factors prescribed by

regulation and cite evidence in the record in support of his credibility findings. Shauger, 675 F.3d




                                                 10
  Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 11 of 15 PageID #:4016




at 696. However, “even if reasonable minds could differ on the ALJ’s rejection of [the claimant’s]

testimony, [the Court] will not reweigh evidence or substitute [its] judgment for the ALJ’s.” Zoch

v. Saul, 981 F.3d 597, 602 (7th Cir. 2020).

       To determine whether a claimant is disabled, the ALJ employs a five-step sequential

evaluation process. 20 C.F.R. § 404.1520(a)(4). The ALJ determines, in the following order: (1)

whether the claimant is not currently engaged in substantial gainful activity; (2) whether the

claimant has a severe medically determinable physical or mental impairment; (3) whether the

impairment meets the criteria of any listing in 20 C.F.R. Part 404, Subpart P, Appendix 1; (4)

whether the claimant’s RFC renders her unable to perform her past relevant work; and (5) whether

the claimant’s RFC, age, education, and work experience make her unable to adjust to other work

existing in significant numbers in the national economy. Id. “A negative conclusion at any step

(except for step three) precludes a finding of disability. An affirmative answer at steps one, two,

or four leads to the next step. An affirmative answer at steps three or five results in a finding of

disability.” Young v. Sec’y of Health & Hum. Servs., 957 F.2d 386, 389 (7th Cir. 1992).

       I.      Substantial Evidence & Legal Standard

       Plaintiff, in her pro se Amended Complaint, asserts that the ALJ’s decision was not

supported by substantial evidence and applied an erroneous standard of law. She asserts in her

brief that the pain she suffers from rheumatoid arthritis is so severe that she cannot work and that

she has had to stop driving because of the pain in her knees, hands, and wrists. She also contends

that she has sought multiple interventions to relieve the pain but they have been unsuccessful, and

that she falls without warning because of her ailments.

       Plaintiff has not pointed to specific deficiencies in the ALJ’s analysis or reasoning or

explained why his decision lacked substantial evidence. Plaintiff also has not offered any specific




                                                 11
  Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 12 of 15 PageID #:4017




support for her assertion that the ALJ applied an erroneous standard of law. But because Plaintiff

is not represented by a lawyer, the Court gives her the benefit of the doubt. See, e.g., Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be liberally construed.” (internal

quotation marks omitted)); Austin v. U.S. Dep’t of Educ., No. 08 CV 5559, 2010 WL 1172569, at

*1 (N.D. Ill. Mar. 19, 2010) (“Pro se litigants are generally entitled to a level of deference not

otherwise afforded to ordinary litigants represented by counsel.”). Thus, the Court considers

whether the record, on its face, reveals a lack of substantial evidence or failure to apply a legal

standard correctly.

       Here, the ALJ’s discussion of the record was thorough. He weighed the medical records

and the opinion evidence and drew specific conclusions about the level of impairment that

Plaintiff suffered. His conclusions are consistent with those records and medical opinions. Simply

put, the treating provider with the greatest expertise and insight into Plaintiff’s condition—her

rheumatologist—opined that her prognosis was excellent and did not ascribe any limitations to her

that were consistent with a finding of disability. Plaintiff has not pointed to a document in the

record when the ALJ made his decision that suggests otherwise. And even though Stolspart had a

different opinion about Plaintiff’s limitations, the ALJ offered several good reasons for

discounting his opinion, including its lack of consistency with Plaintiff’s medical records and the

opinion of her treating rheumatologist. The ALJ also applied the correct legal standard when he

determined that Plaintiff was not disabled. He conducted the five-step analysis set out in 20

C.F.R. § 404.1520(a)(4) and presented a reasonably thorough discussion of those steps. The Court

observed no plain legal error in the ALJ’s discussion and Plaintiff has not suggested any specific

deficiency.




                                                 12
  Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 13 of 15 PageID #:4018




       Still, the ALJ’s opinion does include some questionable assumptions about the nature of

Plaintiff’s disability. For example, the ALJ took issue with Plaintiff’s trip to Atlanta, reasoning

that a person who suffered as much pain as Plaintiff claimed would not undertake a long car trip

for recreational purposes. But the bottom-line question in the disability analysis is whether a

person is capable of working full time. Garcia v. Colvin, 741 F.3d 758, 760 (7th Cir. 2013). A

person who suffers too much pain to work full time might risk discomfort and even injury to

pursue a meaningful project—like taking a trip with a cousin or traveling to a new city—

especially if that person expected her condition to deteriorate. Likewise, the ALJ discounted

Plaintiff’s testimony in part because she enjoyed taking walks, visiting with her mother, playing

with her grandchildren, and going to the movies. (A.R. 25.) But a person’s ability to perform such

activities—with or without significant pain—does not establish her ability to work full time. See

Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (describing the failure to recognize

differences between activities of daily living and requirements of full-time work as “a recurrent,

and deplorable, feature of opinions by administrative law judges in social security disability

cases”). A person need not be entirely sheltered and incapacitated to be incapable of full-time

work. Nevertheless, the “substantial evidence” standard requires only “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 401 (1971). The ALJ built a logical bridge from the evidence to his conclusion,

reasonably crediting the opinion of Plaintiff’s treating rheumatologist that Plaintiff did not suffer

severe impairments. His opinion was supported by substantial evidence.

       II.     New Medical Evidence

       Plaintiff also asks the Court to consider additional medical records, attaching more than

1,000 pages of documents. She emphasizes a letter from Stolspart, her treating nurse practitioner,




                                                 13
    Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 14 of 15 PageID #:4019




dated November 17, 2017. (Pl.’s Br., Dkt. No. 15., at 4.) Stolspart writes that Plaintiff’s

rheumatoid arthritis causes her severe pain, which is unpredictable, never disappears, and makes it

impossible to work. (Id.) He also writes that Plaintiff suffers from chronic back pain that has not

responded to treatment and that she has proactively worked to manage and reduce her pain. (Id.)

Other than this letter, Plaintiff has not cited or emphasized any particular document in her

thousand-page evidentiary submission.

        Construing Plaintiff’s filing liberally, the Court understands Plaintiff to seek a remand to

the ALJ to consider additional evidence. The Court may remand a case for consideration of new

evidence “only upon a showing that there is new evidence which is material and that there is good

cause for the failure to incorporate such evidence into the record in a prior proceeding.” 42 U.S.C.

§ 405(g). 3 “Materiality” is defined as “a reasonable probability that the Commissioner would have

reached a different conclusion had the evidence been considered,” and “new” is defined as

“evidence not in existence or available to the claimant at the time of the administrative

proceeding.” Perkins v. Chater, 107 F.3d 1290, 1296 (7th Cir. 1997) (internal quotation marks

omitted).

        In his opinion, the ALJ discounted the opinion evidence from Stolspart because it

contradicted the treating rheumatologist’s opinion and was not consistent with Plaintiff’s medical

records. The ALJ’s weighing of this evidence was reasonable and, as discussed above, his

conclusion was supported by substantial evidence. Thus, it is hard to imagine that yet another

opinion letter from Stolspart would have changed the ALJ’s mind. The additional letter is neither

new nor material and does not support remanding this case.

3
 The Commissioner contends that Plaintiff has waived this argument, see Ehrhart v. Secretary of Health &
Human Services, 969 F.2d 534, 537 n.5 (7th Cir. 1992), but the Court construes Plaintiff’s request to
“consider additional medical records as evidence” as sufficiently expressing her interest in obtaining relief
based on new evidence. (Am. Compl., Dkt. No. 11.)



                                                    14
  Case: 1:17-cv-02949 Document #: 30 Filed: 07/26/21 Page 15 of 15 PageID #:4020




       The Court will not pore over the more than 1,000 additional pages of new medical records

to scrutinize whether any page contains some material information that could have changed the

ALJ’s mind. Many of these records appear to reflect treatment that occurred after the ALJ’s

decision, and therefore could not have changed his mind, because he concluded only that Plaintiff

was not disabled through the date of his decision, not afterward. And without a detailed index, it

is difficult to determine which documents, if any, were previously presented to the ALJ.

Ultimately, Plaintiff was responsible for explaining her argument based on the additional medical

records but she has failed to do so. See Hanrahan v. Thieret, 933 F.2d 1328, 1335 n.13 (7th Cir.

1991) (Courts need not consider at length arguments raised only “in a very opaque manner” or

without explanation).

                                         CONCLUSION

       For the foregoing reasons, the Commissioner’s decision denying Plaintiff’s application for

disability insurance benefits and supplemental security income is affirmed. The Clerk is directed

to enter Judgment in favor of the Commissioner. Civil case terminated.



                                                     ENTERED:



Dated: July 26, 2021                                 __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                                15
